                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

UNITED STATES OF AMERICA                                  CRIMINAL NO. 3:18-CR-00085-01

VERSUS                                                    JUDGE TERRY A. DOUGHTY

RODERICK DOUGLAS                                          MAG. JUDGE KAREN L. HAYES

                                              RULING

        Pending before the Court is the Government’s Motion to Sever [Doc. No. 90]. The

Government seeks to sever Defendant Roderick Douglas’s (“Douglas”) case from that of his co-

defendants. Douglas has filed an opposition [Doc. No. 94].

        The Government intends to offer at trial out-of-court statements made by Douglas as

evidence of his wrongdoing. However, in addition to incriminating himself, Douglas’s

statements also implicate his co-defendants, and admission of Douglas’s statements at trial will

raise a Bruton issue. In Bruton v. United States, 391 U.S. 123 (1968), the United States

Supreme Court addressed the Confrontation Clause as it applied to the admission in a joint trial

of a defendant’s confession that also incriminated his co-defendants. Id. at 127-28. The Court

held that without an opportunity for the co-defendants to cross-examine the defendant, the

admission of the defendant’s statements violated the co-defendants’ Sixth Amendment rights. Id.

        Rule 14 of the Federal Rules of Criminal Procedure provides, “If the joinder of offenses

or defendants in an indictment, an information, or a consolidation for trial appears to prejudice a

defendant or the government, the court may separate trials of counts, sever the defendants’ trial,

or provide any other relief that justice requires.” Id.

        Although the Fifth Circuit adopts the proposition that “persons indicted together should

be tried together, especially in cases alleging conspiracy,” severance is appropriate where the
government plans to introduce the admissions of one defendant that implicate his co-defendants,

creating Confrontation Clause issues under the Sixth Amendment. United States v. Pofahl, 990

F.2d 1456, 1486 (5th Cir. 1993); Bruton, 391 U.S. at 127-28.

       A joint trial in this case would prejudice the Government, as it would require limiting the

evidence the Government intends to introduce against Douglas to comport with Bruton.

Severance, however, would not amount to any prejudice for Douglas or his co-defendants in their

separate trials, and would prevent the co-defendants from being implicated by Douglas’s

statements.

       For these reasons, and additionally for the reasons set forth in the Government’s

Memorandum of Law [Doc. No. 90-1] in support of its motion, the Court finds severance is

necessary pursuant to Rule 14 in order to prevent prejudice to the Government and the

defendants. Accordingly, the Court GRANTS the Motion to Sever [Doc. No. 90].

       Monroe, Louisiana, this 2nd day of November, 2018.




                                                  ______________________________________
                                                    TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
